Exhibit 10.1

 



 



BJ'S RESTAURANTS, INC.
EQUITY INCENTIVE PLAN

(formerly known as the 2005 Equity Incentive Plan)

 

(As amended by the Board on September 4, 2020)

 

PART I.


PURPOSE, ADMINISTRATION AND RESERVATION OF SHARES

 

SECTION 1.      PURPOSE OF THE PLAN. The purposes of this Plan are (a) to
promote the growth and success of the Company’s business, and (b) to attract and
retain the most talented Employees, Officers, Directors and Consultants
available, (i) by aligning the long-term interests of Employees, Officers,
Directors and Consultants with those of the shareholders by providing an
opportunity to acquire an equity interest in the Company and (ii) by providing
both rewards for exceptional performance and long term incentives for future
contributions to the success of the Company and its Subsidiaries.

 

The Plan permits the grant of Incentive Stock Options, Nonqualified Stock
Options, Restricted Stock, Restricted Stock Units, SARs, and Performance
Compensation Awards (Shares and Units) at the discretion of the Committee and as
reflected in the terms of the Award Agreement. Each Award will be subject to
conditions specified in the Plan, such as continued employment or satisfaction
of performance criteria.

 

The Committee may elect to establish sub-plans or procedures governing the
grants to Employees, Officers Directors and Consultants and this Plan will serve
as the framework for any such sub-plans.

 

SECTION2.      DEFINITIONS. As used herein, the following definitions shall
apply:

 

(a)   “ACTIVE STATUS” shall mean (i) for Employees, the absence of any
interruption or termination of service as an Employee; provided, that the Board
or Committee, in its sole discretion, may determine that Active Status may
continue if an Employee becomes a Consultant immediately following termination
of or interruption of service as an Employee, in which case Active Status shall
thereafter be determined in accordance with clause (iii) below, (ii) for
Non-Employee Directors, the termination of his or her service as a member of the
Board (other than in cases of removal from the Board following a Board
determination of Misconduct by such Director where the Director is reelected by
the shareholders at the immediately succeeding election of Directors), and (iii)
for Consultants, the absence of any interruption, expiration, or termination of
such person’s consulting or advisory relationship with the Company or any
Subsidiary or the occurrence of any termination event as set forth in such
person’s Award Agreement. Active Status shall not be considered interrupted (A)
for an Employee in the case of sick leave, maternity leave, infant care leave,
medical emergency leave, military leave, or any other leave of absence properly
taken in accordance with the policies of the Company or any applicable
Subsidiary as may be in effect from time to time, and (B) for a Consultant, in
the case of any temporary interruption in such person’s availability to provide
services to the Company or any Subsidiary which has been granted in writing by
an authorized Officer of the Company. Whenever a mandatory severance period
applies under applicable law with respect to a termination of service as an
Employee, Active Status shall be considered terminated upon such Employee’s
receipt of notice of termination in whatever form prescribed by applicable law.

 



 

 

 

(b)   “AWARD” shall mean any award or benefits granted under the Plan, including
Options, Restricted Stock, Restricted Stock Units, SARs, Performance Shares and
Performance Units.

 

(c)   “AWARD AGREEMENT” shall mean a written or electronic agreement between the
Company and the Participant setting forth the terms of the Award.

 

(d)   “BENEFICIAL OWNERSHIP” shall have the meaning set forth in Rule 13d-3
promulgated under the Exchange Act.

 

(e)   “BOARD” shall mean the Board of Directors of the Company.

 

(f)    “CHANGE OF CONTROL” shall mean the first day that any one or more of the
following conditions shall have been satisfied:

 

(i)                 the sale, liquidation or other disposition of all or
substantially all of the Company’s assets in one or a series of related
transactions;

 

(ii)        an acquisition (other than directly from the Company) of any
outstanding voting securities by any person, after which such person (as the
term is used for purposes of Section 13(d) or 14(d) of the Exchange Act) has
Beneficial Ownership of fifty percent (50%) or more of the then outstanding
voting securities of the Company, other than a Board-approved transaction;

 

(iii)        during any 36-consecutive month period, the individuals who, at the
beginning of such period, constitute the Board (“Incumbent Directors”) cease for
any reason other than death to constitute at least a majority of the members of
the Board; provided however that except as set forth in this Section 2(f)(iii),
an individual who becomes a member of the Board subsequent to the beginning of
the 36-month period, shall be deemed to have satisfied such 36-month requirement
and shall be deemed an Incumbent Director if such Director was elected by or on
the recommendation of or with the approval of at least two-thirds of the
Directors who then qualified as Incumbent Directors either actually (because
they were Directors at the beginning of such period) or by operation of the
provisions of this section; if any such individual initially assumes office as a
result of or in connection with either an actual or threatened solicitation with
respect to the election of Directors (as such terms are used in Rule 14a-12(c)
of Regulation 14A promulgated under the Exchange Act) or other actual or
threatened solicitations of proxies or consents by or on behalf of a person
other than the Board, then such individual shall not be considered an Incumbent
Director; or

 

(iv)        a merger, consolidation or reorganization of the Company, as a
result of which the shareholders of the Company immediately prior to such
merger, consolidation or reorganization own directly or indirectly immediately
following such merger, consolidation or reorganization less than fifty percent
(50%) of the combined voting power of the outstanding voting securities of the
entity resulting from such merger, consolidation or reorganization.

 



 

 

 

(g)   “CODE” shall mean the Internal Revenue Code of 1986, as amended.

 

(h)   “COMMITTEE” shall mean the Compensation Committee appointed by the Board.

 

(i)     “COMMON STOCK” shall mean the common stock of the Company, no par value
per share.

 

(j)     “COMPANY” shall mean BJ's Restaurants, Inc., a California corporation,
and any successor thereto.

 

(k)   “CONSULTANT” shall mean any person, except an Employee, engaged by the
Company or any Subsidiary of the Company, to render personal services to such
entity, including as an advisor, pursuant to the terms of a written agreement.

 

(l)     “DIRECTOR” shall mean a member of the Board.

 

(m)        “DISABILITY” shall mean (i) in the case of a Participant whose
employment with the Company or a Subsidiary is subject to the terms of an
employment or consulting agreement that includes a definition of “Disability” as
used in this Plan shall have the meaning set forth in such employment or
consulting agreement during the period that such employment or consulting
agreement remains in effect; and (ii) in all other cases, the term “Disability”
as used in this Plan shall have the same meaning as set forth under the
Company’s long-term disability plan applicable to the Participant as may be
amended from time to time, and in the event the Company does not maintain any
such plan with respect to a Participant, a physical or mental condition
resulting from bodily injury, disease or mental disorder which renders the
Participant incapable of continuing his or her usual and customary employment
with the Company or a Subsidiary, as the case may be, for a period of not less
than 120 days or such other period as may be required by applicable law.

 

(n)   “EMPLOYEE” shall mean any person, including an Executive Officer or
Officer, who is a common law employee of, receives remuneration for personal
services to, is reflected on the official human resources database as an
employee of, and is on the payroll of the Company or any Subsidiary of the
Company. A person is on the payroll if he or she is paid from or at the
direction of the payroll department of the Company, or any Subsidiary of the
Company. Persons providing services to the Company, or to any Subsidiary of the
Company, pursuant to an agreement with a staff leasing organization, temporary
workers engaged through or employed by temporary or leasing agencies, and
workers who hold themselves out to the Company, or a Subsidiary to which they
are providing services as being independent contractors, or as being employed by
or engaged through another company while providing the services, and persons
covered by a collective bargaining agreement (unless the collective bargaining
agreement applicable to the person specifically provides for participation in
this Plan) are not Employees for purposes of this Plan and do not and cannot
participate in this Plan, whether or not such persons are, or may be
reclassified by the courts, the Internal Revenue Service, the U.S. Department of
Labor, or other person or entity as, common law employees of the Company, or any
Subsidiary, either solely or jointly with another person or entity.

 



 

 

 

(o)   “EXCHANGE ACT” shall mean the Securities Exchange Act of 1934, as amended.

 

(p)   “EXECUTIVE OFFICERS” shall mean the officers of the Company as such term
is defined in Rule 16a-1 under the Exchange Act.

 

(q)   “FAIR MARKET VALUE” shall mean the closing price per share of the Common
Stock on Nasdaq as to the date specified (or the previous trading day if the
date specified is a day on which no trading occurred), or if Nasdaq shall cease
to be the principal exchange or quotation system upon which the shares of Common
Stock are listed or quoted, then such exchange or quotation system as the
Company elects to list or quote its shares of Common Stock and that the
Committee designates as the Company’s principal exchange or quotation system, or
at the discretion of the Committee in the case that the Company ceases to be
publicly traded.

 

(r)    “FORMER PLAN” shall mean the BJ's Restaurants, Inc. Amended and Restated
1996 Stock Option Plan, as amended.

 

(s)    “GOVERNANCE AND NOMINATION COMMITTEE” shall mean the Governance and
Nomination Committee appointed by the Board.

 

(t)     “INCENTIVE STOCK OPTION” shall mean any Option intended to qualify as an
incentive stock option within the meaning of Section 422 of the Code.

 

(u)   “INDEPENDENT DIRECTOR” shall mean a Director who: (1) meets the
independence requirements of Nasdaq, or if Nasdaq shall cease to be the
principal exchange or quotation system upon which the shares of Common Stock are
listed or quoted, then such exchange or quotation system as the Company elects
to list or quote its shares of Common Stock and that the Committee designates as
the Company’s principal exchange or quotation system; (2) qualifies as an
“outside director” under Section 162(m) of the Code; (3) qualifies as a
“non-employee director” under Rule 16b-3 promulgated under the Exchange Act; and
(4) satisfies independence criteria under any other applicable laws or
regulations relating to the issuance of Shares to Employees.

 

(v)   “MAXIMUM ANNUAL PARTICIPANT AWARD” shall have the meaning set forth in
Section 6(b).

 

(w)        “MISCONDUCT” shall mean any of the following; provided, however, that
with respect to Non-Employee Directors “Misconduct” shall mean subsection (viii)
only:

 

(i)                 any material breach of an agreement between the Participant
and the Company or any Subsidiary;

 

(ii)              willful unauthorized use or disclosure of confidential
information or trade secrets of the Company or any Subsidiary by the
Participant;

 



 

 

 

(iii)            the Participant’s continued willful and intentional failure to
satisfactorily perform Participant’s essential responsibilities;

 

(iv)             material failure of the Participant to comply with rules,
policies or procedures of the Company or any Subsidiary as they may be amended
from time to time, including, without limitation, failure to comply with (1) the
Company's Code of Ethics and Code of Conduct, (2) policies and procedures of the
Company relating to use and maintenance of facilities and equipment, or (3)
policies and procedures of the Company relating to the occurrence, reporting or
investigation of any harassment or discrimination allegations or complaints;

 

(v)               Participant’s dishonesty, fraud or gross negligence related to
the business or property of the Company or any Subsidiary;

 

(vi)             personal conduct that is materially detrimental to the business
of the Company or any Subsidiary;

 

(vii)          conviction of or plea of nolo contendere to a felony;

 

(viii)        in the case of Non-Employee Directors, (1) the removal from the
Board for cause in accordance with the provisions of Section 302 of the
California Corporations Code, (2) the removal from the Board as a result of a
shareholder suit in accordance with the provisions of Section 304 of the
California Corporations Code, (3) the determination by at least a majority of
the disinterested members of the Board that such Non-Employee Director has
materially breached his or her fiduciary duties or duties of loyalty to the
Company or has grossly abused such Non-Employee Director's authority with
respect to the Company, (4) the determination by at least a majority of the
disinterested members of the Board that such Non-Employee Director has committed
fraudulent or dishonest acts which have or could reasonably be expected to have
a material adverse effect on the Company, or (5) the determination by at least a
majority of the disinterested members of the Board that such Non-Employee
Director has materially failed to comply with rules, policies or procedures of
the Company applicable to Non-Employee Directors, as they may be amended from
time to time;

 

(ix)             intentional or negligent acts or omissions that cause the
Company or any Subsidiary to be subject to a fine, citation, shut down, or other
disciplinary action by any federal, state or local governmental agency,
including, without limitation, any agency regulating health, occupational
safety, alcoholic beverage control or immigration;

 

(x)               Participant's inducing any customer or supplier to break or
terminate any contract with the Company or any Subsidiary;

 

(xi)             Participant’s inducing any principal for whom the Company or
any Subsidiary acts as an agent to terminate such agency relationship;

 

(xii)          causes a fire, explosion or other catastrophic event involving
the facilities or equipment of the Company or any Subsidiary that could have
been reasonably avoided by following the established policies of the Company or
any Subsidiary;

 



 

 

 

(xiii)        Participant's solicitation of any of the Company's agents or
employees to provide services to any other business or entity; or

 

(xiv)         with respect to any Participant whose employment with the Company
or a Subsidiary is subject to the terms of an effective employment or consulting
agreement that includes a definition of “Cause,” conduct by Participant that
constitutes "Cause."

 

(x)   “NASDAQ” shall mean The Nasdaq Stock Market, Inc.

 

(y)   “NON-EMPLOYEE DIRECTOR” shall mean a Director who is not an Employee.

 

(z)   “NONQUALIFIED STOCK OPTION” shall mean an Option that does not qualify or
is not intended to qualify as an Incentive Stock Option.

 

(aa)            “OFFICER” shall mean any Executive Officer of the Company as
well as any president, vice president, secretary or treasurer duly appointed by
the Board, or any other person designated as an officer by the Board or by the
Bylaws of the Company.

 

(bb)           “OPTION” shall mean a stock option granted pursuant to Section 10
of the Plan, including a Nonqualified Stock Option and an Incentive Stock
Option.

 

(cc)            “OPTIONEE” shall mean a Participant who has been granted an
Option.

 

(dd)           “PARENT” shall mean a “parent corporation,” whether now or
hereafter existing, as defined in Section 424(e) of the Code.

 

(ee)            “PARTICIPANT” shall mean an Employee, Officer, Director or
Consultant granted an Award.

 

(ff)  “PERFORMANCE COMPENSATION AWARD” means any Awards designated by the
Committee as a Performance Compensation Award pursuant to Section 13 of the
Plan, including Performance Shares and Performance Units.

 

(gg)           “PERFORMANCE CRITERIA” shall mean one or more of the following
(as selected by the Committee) criterion or criteria that the Committee shall
select for purposes of establishing the Performance Goal(s) for a Performance
Period with respect to any Award under the Plan: (i) cash flow; (ii) earnings
per share, including as adjusted (A) to exclude the impact of any (1)
significant acquisitions or dispositions of businesses by the Company, (2)
one-time, non-operating charges, or (3) accounting changes (including the early
adoption of any accounting change mandated by any governing body, organization
or authority); and (B) for any stock split, stock dividend or other
recapitalization; (iii) earnings before interest, taxes, and amortization; (iv)
return on equity; (v) total shareholder return; (vi) share price performance;
(vii) return on capital; (viii) return on assets or net assets; (ix) revenue;
(x) income; (xi) operating income; (xii) operating profit; (xiii) profit margin;
(xiv) return on operating revenue; (xv) return on invested capital; (xvi) market
price; (xvii) brand recognition/acceptance; (xviii) customer satisfaction; (xix)
productivity; or (xx) sales growth and volume. With respect to Performance
Compensation Awards initially granted following December 31, 2017, the
Performance Criteria may consist of such other Company-wide, divisional, or
individual goals, or any other basis determined by the Committee in its
discretion.

 



 

 

 

(hh)           “PERFORMANCE FORMULA” means, for a Performance Period, one or
more objective formulas or standards established by the Committee for purposes
of determining whether or the extent to which a Performance Compensation Award
has been earned based on the level of performance attained or to be attained
with respect to one or more Performance Goals. Performance Formulae may vary
from Performance Period to Performance Period and from Participant to
Participant and may be established on a stand-alone basis, in tandem or in the
alternative.

 

(ii)  “PERFORMANCE GOAL” means, for a Performance Period, the one or more goals
established by the Committee for the Performance Period based on the Performance
Criteria. Performance Goals may be established based on Performance Criteria
with respect to the Company or any of its Subsidiaries, divisions or operational
units, or any composition thereof.

 

(jj)  “PERFORMANCE PERIOD” means one or more periods of time as the Committee
may designate, over which the attainment of one or more Performance Goals will
be measured for the purpose of determining a Participant’s rights in respect of
a Performance Compensation Award.

 

(kk)           “PERFORMANCE SHARE” means a Performance Compensation Award
granted pursuant to Section 13 of the Plan that is denominated in a specified
number of Shares, which Shares or their future cash equivalent (or a combination
of both) may be paid to the Participant upon achievement of applicable
Performance Goals during the relevant Performance Period as the Committee shall
establish.

 

(ll)  “PERFORMANCE UNIT” means a Performance Compensation Award granted pursuant
to Section 13 of the Plan that has a dollar value set by the Committee (or that
is determined by reference to a Performance Formula), which value may be paid to
the Participant in cash, in Shares, or such combination of cash and Shares as
the Committee may determine in its sole discretion, upon achievement of
applicable Performance Goals during the relevant Performance Period as the
Committee shall establish. (mm)“PLAN” shall mean this BJ's Restaurants, Inc.
Equity Incentive Plan (formerly known as the 2005 Equity Incentive Plan),
including any amendments thereto.

 

(nn)           “REPRICE” shall mean (i) the adjustment or amendment of the
exercise price of Options or SARs previously awarded whether through amendment,
cancellation, replacement of grants or any other means, or (ii) the repurchase
of outstanding Options for cash at a time when the exercise price of the
repurchased Options is above the Fair Market Value of the underlying Common
Stock.

 



 

 

 

(oo)           “RESIGNATION (OR RESIGN) FOR GOOD REASON” shall mean (i) in the
case of a Participant whose employment with the Company or a Subsidiary is
subject to the terms of an employment or consulting agreement that includes a
definition of “Resignation for Good Reason” (or similar terms) as used in this
Plan shall have the meaning set forth in such employment or consulting agreement
during the period that such employment or consulting agreement remains in
effect, or (ii) in all other cases, any voluntary termination by written
resignation of the Active Status of any Officer or Employee of the Company after
a Change of Control because of: (1) a material reduction in the Officer's or
Employee's authority, responsibilities or scope of employment; (2) an assignment
of duties to the Officer or Employee inconsistent with the Officer's or
Employee's role at the Company (including its Subsidiaries) prior to the Change
of Control, (3) a reduction in the Officer's base salary; (4) solely with
respect to an Officer, a material adverse change in such Officer’s reporting
relationship, (5) a material reduction in the Officer's or Employee's benefits
unless such reduction applies to all Officers or Employees of comparable rank;
or (6) the relocation of the Officer's or Employee's primary work location more
than fifty (50) miles from the Officer's primary work location prior to the
Change of Control; provided that the Officer's or Employee's written notice of
voluntary resignation must be tendered within one (1) year after the Change of
Control, and shall specify which of the events described in (1) through (6)
resulted in the resignation.

 

(pp)           “RESTRICTED STOCK” shall mean a grant of Shares pursuant to
Section 11 of the Plan.

 

(qq)           “RESTRICTED STOCK UNITS” shall mean a grant of the right to
receive Shares in the future or their cash equivalent (or both) pursuant to
Section 11 of the Plan.

 

(tt)           "RETIREMENT" shall mean, with respect to any Non-Employee
Director, ceasing to be a Director pursuant to election by the Company's
shareholders or by voluntary resignation with the approval of the Board's
Chairman (or a majority of the disinterested members of the Board) after having
served continuously on the Board for at least six years.

 

(rr)           “SAR” shall mean a stock appreciation right awarded pursuant to
Section 12 of the Plan.

 

(ss)           “SEC” shall mean the Securities and Exchange Commission.

 

(tt)             “SHARE” shall mean one share of Common Stock, as adjusted in
accordance with Section 5 of the Plan.

 

(uu)           “STAND-ALONE SARS” shall have the meaning set forth in
Section 12(b) of the Plan.

 

(vv)           “SUBCOMMITTEE” shall have the meaning set forth in Section 3(d).

 

(ww)       “SUBSIDIARY” shall mean (1) in the case of an Incentive Stock Option
a “subsidiary corporation,” whether now or hereafter existing, as defined in
Section 424(f) of the Code, and (2) in the case of a Nonqualified Stock Option,
Restricted Stock, a Restricted Stock Unit, SAR, Performance Shares, or
Performance Units, in addition to a subsidiary corporation as defined in (1),
(A) a limited liability company, partnership or other entity in which the
Company controls fifty percent (50%) or more of the voting power or equity
interests, or (B) an entity with respect to which the Company possesses the
power, directly or indirectly, to direct or cause the direction of the
management and policies of that entity, whether through the Company’s ownership
of voting securities, by contract or otherwise.

 



 

 

 

SECTION3.      ADMINISTRATION OF THE PLAN.(a) AUTHORITY. The Plan shall be
administered by the Committee. The Committee shall have full and exclusive power
to administer the Plan on behalf of the Board, subject to such terms and
conditions as the Committee may prescribe. Notwithstanding anything herein to
the contrary, the Committee’s power to administer the Plan, and actions the
Committee takes under the Plan, shall be limited by the provisions set forth in
the Committee’s charter, as such charter may be amended from time to time, and
the further limitation that certain actions may be subject to review and
approval by either the full Board or a panel consisting of all of the
Independent Directors of the Company.

 

(b)   POWERS OF THE COMMITTEE. Subject to the other provisions of this Plan, the
Committee shall have the authority, in its discretion:

 

(i)                 to grant Incentive Stock Options, Nonqualified Stock
Options, Restricted Stock, Restricted Stock Units, SARs, Performance Shares,
Performance Units and any other Awards authorized under this Plan to
Participants and to determine the terms and conditions of such Awards, including
the determination of the Fair Market Value of the Shares and the exercise price
and unit price, and to modify or amend each Award, with the consent of the
Participant when required;

 

(ii)              to determine the Participants, to whom Awards, if any, will be
granted hereunder, the timing, vesting and exercisability of such Awards, and
the number of Shares to be represented by each Award;

 

(iii)            to construe and interpret the Plan and the Awards granted
hereunder;

 

(iv)             to prescribe, amend, and rescind rules and regulations relating
to the Plan, including the form of Award Agreement, and manner of acceptance of
an Award, such as correcting a defect or supplying any omission, or reconciling
any inconsistency so that the Plan or any Award Agreement complies with
applicable law, regulations and listing requirements and to avoid unanticipated
consequences deemed by the Committee to be inconsistent with the purposes of the
Plan or any Award Agreement;

 

(v)               to establish performance criteria for Awards made pursuant to
the Plan in accordance with a methodology established by the Committee, and to
determine whether performance goals have been attained;

 

(vi)             to accelerate or defer (with the consent of the Participant)
the exercise or vested date of any Award;

 

(vii)          to authorize any person to execute on behalf of the Company any
instrument required to effectuate the grant of an Award previously granted by
the Committee;

 



 

 

 

(viii)        to establish sub-plans, procedures or guidelines for the grant of
Awards to Employees, Executive Officers, Officers, Directors, Non-Employee
Directors and Consultants; and

 

(ix)             to make all other determinations deemed necessary or advisable
for the administration of the Plan;

 

Provided that, no consent of a Participant is necessary under clauses (i) or
(vi) if a modification, amendment, acceleration, or deferral, in the reasonable
judgment of the Committee confers a benefit on the Participant or is made
pursuant to an adjustment in accordance with Section 5.

 

(c)   EFFECT OF COMMITTEE’S DECISION. All decisions, determinations, and
interpretations of the Committee shall be final and binding on all Participants,
the Company (including its Subsidiaries), any shareholder and all other persons.

 

(d)   DELEGATION. Consistent with the Committee’s charter, as such charter may
be amended from time to time, the Committee may delegate (i) to one or more
separate committees consisting of members of the Committee or other Directors
who are Independent Directors (any such committee a “Subcommittee”), or (ii) to
an Executive Officer of the Company, the ability to grant Awards and take the
other actions described in Section 3(b) with respect to Participants who are not
Executive Officers, and such actions shall be treated for all purposes as if
taken by the Committee; provided that the grant of Awards shall be made in
accordance with parameters established by the Committee. Any action by any such
Subcommittee or Executive Officer within the scope of such delegation shall be
deemed for all purposes to have been taken by the Committee.

 

(e)   ADMINISTRATION. The Committee may delegate the administration of the Plan
to an Officer or Officers of the Company, and such administrator(s) may have the
authority to directly, or under their supervision, execute and distribute
agreements or other documents evidencing or relating to Awards granted by the
Committee under this Plan, to maintain records relating to the grant, vesting,
exercise, forfeiture or expiration of Awards, to process or oversee the issuance
of Shares upon the exercise, vesting and/or settlement of an Award, to interpret
the terms of Awards and to take such other actions as the Committee may specify.
Any action by any such administrator within the scope of its delegation shall be
deemed for all purposes to have been taken by the Committee and references in
this Plan to the Committee shall include any such administrator, provided that
the actions and interpretations of any such administrator shall be subject to
review and approval, disapproval or modification by the Committee.

 

(f)        INDEMNIFICATION. In addition to such other rights of indemnification
as they may have as Directors or members of the Committee, and to the extent
allowed by applicable law, any person(s) acting as administrator(s) and each of
the administrator’s consultants shall be indemnified by the Company against the
reasonable expenses, including attorney’s fees, actually incurred in connection
with any action, suit or proceeding or in connection with any appeal therein, to
which the administrator(s) or any of such administrator's consultants may be
party by reason of any action taken or failure to act under or in connection
with the Plan or any Award granted under the Plan, and against all amounts paid
by the administrator(s) or any of such administrator's consultants in settlement
thereof (provided that the settlement has been approved by the Company, which
approval shall not be unreasonably withheld) or paid by the administrator(s) or
any of such administrator's consultants in satisfaction of a judgment in any
such action, suit or proceeding, except in relation to matters as to which it
shall be adjudged in such action, suit or proceeding that such administrator(s)
or any of such administrator's consultants did not act in good faith and in a
manner which such person reasonably believed to be in the best interests of the
Company, and in the case of a criminal proceeding, had no reason to believe that
the conduct complained of was unlawful; provided, however, that within sixty
(60) days after institution of any such action, suit or proceeding, such
administrator(s) or any of such administrator's consultants shall, in writing,
offer the Company the opportunity at its own expense to handle and defend such
action, suit or proceeding.

 



 

 

 

SECTION4.      SHARES SUBJECT TO THE PLAN.

 

(a)   RESERVATION OF SHARES. The shares of Common Stock reserved under this Plan
will be Seven Million Five Hundred Thirty Three Thousand Four Hundred Twenty
Eight (7,533,428) Shares (adjusted, proportionately, in the event of any stock
split or stock dividend with respect to the Shares) consisting of (i) Seven
Million Two Hundred Thousand (7,200,000) Shares plus (ii) Three Hundred Thirty
Three Thousand Four Hundred Twenty Eight (333,428) additional Shares
representing the number of Shares as to which an option award previously granted
under the Former Plan was forfeited or terminated without exercise. All of
reserved shares under the Plan may be granted as Incentive Stock Options under
the Plan. The aggregate number of Shares available for issuance under the Plan
will be reduced by one Share for each Share delivered in settlement of an Option
and by one and one-half (1.5) Shares for each Share delivered in settlement of
any Award of Restricted Stock, Restricted Stock Units, SARs, or Performance
Shares or Performance Units unless a greater reduction is specified by the
Committee with respect to a specific Award grant. If an Award expires, is
forfeited or becomes unexercisable for any reason without having been exercised
in full, the undelivered Shares which were subject thereto shall, unless the
Plan shall have been terminated, become available for future Awards under the
Plan. The Shares may be authorized but unissued, or reacquired shares of Common
Stock. The Company, during the term of this Plan, will at all times reserve and
keep available such number of Shares as shall be sufficient to satisfy the
requirements of the Plan.

 

(b)   TIME OF GRANTING AWARDS. The date of grant of an Award shall, for all
purposes, be the date on which the Company completes the corporate action
relating to the grant of such Award and all conditions to the grant have been
satisfied, provided that conditions to the exercise of an Award shall not defer
the date of grant. Notice of a grant shall be given to each Participant to whom
an Award is so granted within a reasonable time after the determination has been
made.

 

(c)   SECURITIES LAW COMPLIANCE. Shares shall not be issued pursuant to the
exercise of an Award unless the exercise of such Award and the issuance and
delivery of such Shares pursuant thereto shall comply with all relevant
provisions of law, including, without limitation, the Securities Act of 1933, as
amended, the Exchange Act, the rules and regulations promulgated under either
such Act, and the requirements of any stock exchange or quotation system upon
which the Shares may then be listed or quoted, and shall be further subject to
the approval of counsel for the Company with respect to such compliance.

 



 

 

 

(d)   SUBSTITUTIONS AND ASSUMPTIONS. The Board or the Committee shall have the
right to substitute or assume Awards in connection with mergers,
reorganizations, separations, or other transactions to which Section 424(a) of
the Code applies, provided such substitutions and assumptions are permitted by
Section 424 of the Code and the regulations promulgated thereunder. The number
of Shares reserved pursuant to Section 4(a) may be increased by the
corresponding number of Awards assumed and, in the case of a substitution, by
the net increase in the number of Shares subject to Awards before and after the
substitution.

 

SECTION 5.      ADJUSTMENTS TO SHARES SUBJECT TO THE PLAN. If any change is made
to the Shares by reason of any stock split, stock dividend, recapitalization,
combination of shares, exchange of shares or other change affecting the
outstanding Shares as a class without the Company’s receipt of consideration,
appropriate adjustments shall be made to (i) the maximum number and/or class of
securities issuable under the Plan, (ii) the number and/or class of securities
and/or the price per Share covered by outstanding Awards under the Plan and
(iii) the Maximum Annual Participant Award. The Committee may also make
adjustments described in (i)-(iii) of the previous sentence in the event of any
distribution of assets to shareholders other than a normal cash dividend, if
any. In determining adjustments to be made under this Section 5, the Committee
may take into account such factors as it deems appropriate, including the
restrictions of applicable law and the potential tax consequences of an
adjustment, and in light of such factors may make adjustments that are not
uniform or proportionate among outstanding Awards. Adjustments, if any, and any
determinations or interpretations, including any determination of whether a
distribution is other than a normal cash dividend, made by the Committee shall
be final, binding and conclusive. For purposes of this Section 5, conversion of
any convertible securities of the Company shall not be deemed to have been
“effected without receipt of consideration.”

 

Except as expressly provided herein, no issuance by the Company of shares of any
class, or securities convertible into shares of any class, shall affect, and no
adjustment by reason thereof shall be made with respect to, the number or price
of Shares subject to an Award.

 

PART II.


TERMS APPLICABLE TO ALL AWARDS

 

SECTION6.      GENERAL ELIGIBILITY; AWARD LIMITATIONS.

 

(a)   AWARDS. Awards may be granted to Participants who are Employees, Directors
or Consultants; provided however that Incentive Stock Options may only be
granted to Employees.

 



 

 

 

(b)   MAXIMUM ANNUAL PARTICIPANT AWARD. The aggregate number of Shares with
respect to which an Award or Awards may be granted to any one Participant in any
one taxable year of the Company (the “Maximum Annual Participant Award”) shall
not exceed 500,000 shares of Common Stock (increased, proportionately, in the
event of any stock split or stock dividend with respect to the Shares). In
addition, no Non-Employee Director shall be granted one or more Awards within
any fiscal year of the Company, solely with respect to service as a Director,
that in the aggregate exceed five hundred thousand dollars ($500,000) in
aggregate value of cash-based and other Awards, with such value determined by
the Committee as of the date of grant of the Awards. For purposes of
clarification regarding the foregoing limit, Awards granted in previous fiscal
years will not count against the Award limits in subsequent fiscal years even if
the Awards from previous fiscal years are earned or otherwise settled in fiscal
years following the fiscal year in which they are granted.

 

(c)   NO EMPLOYMENT/SERVICE RIGHTS. Nothing in the Plan shall confer upon any
Participant the right to an Award or to continue in service as an Employee or
Consultant for any period of specific duration, or interfere with or otherwise
restrict in any way the rights of the Company (or any Subsidiary employing or
retaining such person), or of any Participant, which rights are hereby expressly
reserved by each, to terminate such person’s services at any time for any
reason, with or without cause. ).

 

(d)   AWARDS TO NON-EMPLOYEE DIRECTORS. Subject to the limitations set forth in
this Plan, Non-Employee Directors shall receive periodic Awards under the Plan
with the exact amount and nature of such Awards being approved from time to time
by the Committee and/or the Board.

 

(e)        CLAWBACK/RECOVERY. All Awards granted under the Plan will be subject
to recoupment in accordance with any clawback policy that the Company is
required to adopt pursuant to the listing standards of any national securities
exchange or association on which the Company’s securities are listed or as is
otherwise required by the Dodd-Frank Wall Street Reform and Consumer Protection
Act or other applicable law. In addition, the Committee may impose such other
clawback, recovery or recoupment provisions in an Award Agreement as the
Committee determines necessary or appropriate, including but not limited to a
reacquisition right in respect of previously acquired shares of Common Stock or
other cash or property upon the occurrence of cause as determined by the
Committee.

 

(f)        COMPLIANCE WITH SECTION 409A. It is the intention of this Plan that
any Awards granted hereunder shall satisfy the additional conditions applicable
to nonqualified deferred compensation under Section 409A of the Code. No Award
shall provide for deferral of compensation that does not comply with
Section 409A of the Code, unless the Board or Committee, at the time of grant,
specifically provides that the Award is not intended to comply with Section 409A
of the Code. In the event that an Award is determined to constitute
"nonqualified deferred compensation" that would be subject to the additional tax
under Section 409A(a)(1)(B) of the Code (or any successor provisions), the
Committee shall have the authority to impose such additional conditions as it
deems necessary to avoid the imposition of the additional tax. Notwithstanding
anything to the contrary set forth in this Plan, the Company shall have no
liability to any Participant or any other person (i) if an Award does not
satisfy the additional conditions applicable to nonqualified deferred
compensation under Section 409A of the Code or (ii) for any other unexpected tax
consequence affecting any Participant or other person due to the receipt or
settlement of any Award granted hereunder.

 



 

 

 

SECTION7.      PROCEDURE FOR EXERCISE OF AWARDS; RIGHTS AS A SHAREHOLDER.

 

(a)   PROCEDURE. An Award shall be exercised when written, electronic or verbal
notice of exercise has been given to the Company, or the brokerage firm or firms
approved by the Company to facilitate exercises and sales under this Plan, in
accordance with the terms of the Award by the person entitled to exercise the
Award and full payment for the Shares with respect to which the Award is
exercised has been received by the Company or the brokerage firm or firms, as
applicable. The notification to the brokerage firm shall be made in accordance
with procedures of such brokerage firm approved by the Company. Full payment
may, as authorized by the Committee, consist of any consideration and method of
payment allowable under Section 7(b) of the Plan. The Company shall issue (or
cause to be issued) such share certificate promptly upon exercise of the Award.
In the event that the exercise of an Award is treated in part as the exercise of
an Incentive Stock Option and in part as the exercise of a Nonqualified Stock
Option pursuant to Section 10(a), the Company shall issue a share certificate
evidencing the Shares treated as acquired upon the exercise of an Incentive
Stock Option and a separate share certificate evidencing the Shares treated as
acquired upon the exercise of a Nonqualified Stock Option, and shall identify
each such certificate accordingly in its share transfer records. No adjustment
will be made for a dividend or other right for which the record date is prior to
the date the share certificate is issued, except as provided in Section 5 of the
Plan.

 

(b)   METHOD OF PAYMENT. The consideration to be paid for any Shares to be
issued upon exercise or other required settlement of an Award, including the
method of payment, shall be determined by the Committee at the time of
settlement and which forms may include: (i) with respect to an Option and
subject to any restrictions or limitations imposed under applicable law, a
request that the Company or the designated brokerage firm conduct a cashless
exercise of the Option; (ii) cash; and (iii) tender of shares of Common Stock
owned by the Participant in accordance with rules established by the Committee
from time to time. Shares used to pay the exercise price shall be valued at
their Fair Market Value on the exercise date. Payment of the aggregate exercise
price by means of tendering previously-owned shares of Common Stock shall not be
permitted when the same may, in the reasonable opinion of the Company, cause the
Company to record a loss or expense as a result thereof.

 

(c)   WITHHOLDING OBLIGATIONS. To the extent required by applicable federal,
state, local or foreign law, the Committee may and/or a Participant shall make
arrangements satisfactory to the Company for the satisfaction of any withholding
tax obligations that arise with respect to any Incentive Stock Option,
Nonqualified Stock Option, SAR, Restricted Stock or Restricted Stock Units,
Performance Shares, Performance Units or any sale of Shares. The Company shall
not be required to issue Shares or to recognize the disposition of such Shares
until such obligations are satisfied. These obligations may be satisfied by
having the Company withhold a portion of the Shares that otherwise would be
issued to a Participant under such Award or by tendering Shares previously
acquired by the Participant in accordance with rules established by the
Committee from time to time.

 



 

 

 

(d)   SHAREHOLDER RIGHTS. Except as otherwise provided in this Plan, until the
issuance (as evidenced by the appropriate entry on the books of the Company or
of a duly authorized transfer agent of the Company) of the share certificate
evidencing such Shares, no right to vote or receive dividends or any other
rights as a shareholder shall exist with respect to the Shares subject to the
Award, notwithstanding the exercise of the Award.

 

(e)   NON-TRANSFERABILITY OF AWARDS. An Award may not be sold, pledged,
assigned, hypothecated, transferred, or disposed of in exchange for
consideration, except that an Award may be transferred by will or by the laws of
descent or distribution and may be exercised, during the lifetime of the
Participant, only by the Participant; unless the Committee permits further
transferability, on a general or specific basis, in which case the Committee may
impose conditions and limitations on any permitted transferability.

 

SECTION8.      EXPIRATION OF AWARDS.

 

(a)   EXPIRATION, TERMINATION OR FORFEITURE OF AWARDS. Unless otherwise provided
in the applicable Award Agreement or any severance agreement, vested Awards
granted under this Plan shall expire, terminate, or otherwise be forfeited as
follows:

 

(i)                 three (3) months after the effective date of termination of
Active Status for a Participant other than a Non-Employee Director, other than
in circumstances covered by (ii), (iii), or (iv) below; or six (6) months after
the date a Non-Employee Director ceases to be a Director or Consultant other
than in circumstances covered by (ii) and (iv) below:

 

(ii)              immediately upon termination of a Participant’s Active Status
for Misconduct;

 

(iii)            twelve (12) months after the date on which a Participant other
than a Non-Employee Director ceased performing services as a result of his or
her total and permanent Disability; and

 

(iv)             twelve (12) months after the date of the death of a Participant
whose Active Status terminated as a result of his or her death.

 

(b)   EXTENSION OF TERM. Notwithstanding subsection (a) above, the Committee
shall have the authority to extend the expiration date of any outstanding
Option, other than an Incentive Stock Option, or SAR in circumstances in which
it deems such action to be appropriate (provided that no such extension shall
extend the term of an Option or SAR beyond the date on which the Option or SAR
would have expired if no termination of the Employee’s Active Status had
occurred).

 

SECTION 9.  EFFECT OF CHANGE OF CONTROL. Notwithstanding any other provision in
the Plan to the contrary, the following provisions shall apply unless otherwise
provided in the most recently executed agreement between the Participant and the
Company, or specifically prohibited under applicable laws, or by the rules and
regulations of any applicable governmental agencies or national securities
exchanges or quotation systems.

 



 

 

 

(a)   ACCELERATION. Awards of a Participant shall be Accelerated (as defined in
Section 9(b) below) as follows:

 

(i)                 With respect to Non-Employee Directors, upon the occurrence
of a Change of Control described in Section 2(f);

 

(ii)              With respect to any Employee, upon the occurrence of a Change
of Control described in Section 2(f)(i);

 

(iii)            With respect to any Employee who Resigns for Good Reason or
whose Active Status is terminated for reasons other than Misconduct, so long as
such resignation or termination occurs within one year after a Change of Control
described in Section 2(f)(ii), (iii) or (iv); and

 

(iv)             With respect to any Employee, upon the occurrence of a Change
of Control described in Section 2(f)(iv) in connection with which each Award is
not assumed or an equivalent award substituted by such successor entity or a
parent or subsidiary of such successor entity.

 

(b)   DEFINITION. For purposes of this Section 9, Awards of a Participant being
“Accelerated” means, with respect to such Participant:

 

(i)                 any and all Options and SARs shall become fully vested and
immediately exercisable, and shall remain exercisable for the greater of (1) the
time period specified in the original Award (but subject to termination upon
termination of Active Status in accordance with the terms of the original Award)
or, (2) one year following the date of such acceleration;

 

(ii)              any restriction periods and restrictions imposed on Restricted
Stock or Restricted Stock Units that are not performance-based shall lapse;

 

(iii)            any restriction periods and restrictions imposed on Restricted
Stock, Restricted Stock Units, and Performance Compensation Awards that are
performance-based shall lapse, unless such performance-based Awards remain
outstanding after the Change of Control (or are assumed by any successor entity)
and the applicable Performance Criteria can be accurately tracked following the
Change of Control; and

 

(iv)             the restrictions and deferral limitations and other conditions
applicable to any other Awards shall lapse, and such other Awards shall become
free of all restrictions, limitations or conditions and become fully vested and
transferable to the full extent of the original grant.

 



 

 

 

PART III.


SPECIFIC TERMS APPLICABLE TO OPTIONS, STOCK AWARDS AND SARS

 

SECTION10.  GRANT, TERMS AND CONDITIONS OF OPTIONS.

 

(a)   DESIGNATION. Each Option shall be designated in an Award Agreement as
either an Incentive Stock Option or a Nonqualified Stock Option. However,
notwithstanding such designations, to the extent that the aggregate Fair Market
Value of the Shares with respect to which Options designated as Incentive Stock
Options are exercisable for the first time by any Employee during any calendar
year (under all plans of the Company) exceeds $100,000, such excess Options
shall be treated as Nonqualified Stock Options. Options shall be taken into
account in the order in which they were granted.

 

(b)   TERMS OF OPTIONS. The term of each Option shall be no more than ten (10)
years from the date of grant. However, in the case of an Incentive Stock Option
granted to a Participant who, at the time the Option is granted, owns Shares
representing more than ten percent (10%) of the voting power of all classes of
shares of the Company or any Parent or Subsidiary, the term of the Option shall
be no more than five (5) years from the date of grant.

 

(c)   OPTION EXERCISE PRICES.

 

(i)                 The per Share exercise price under an Incentive Stock Option
shall be as follows:

 

(A)        If granted to an Employee who, at the time of the grant of such
Incentive Stock Option, owns shares representing more than ten percent (10%) of
the voting power of all classes of shares of the Company or any Parent or
Subsidiary, the per Share exercise price shall be no less than 110% of the Fair
Market Value per Share on the date of grant.

 

(B)  If granted to any other Employee, the per Share exercise price shall be no
less than 100% of the Fair Market Value per Share on the date of grant.

 

(ii)              The per Share exercise price under a Nonqualified Stock Option
or SAR shall be no less than one hundred percent (100%) of the Fair Market Value
per Share on the date of grant.

 

(iii)            In no event shall the Board or the Committee be permitted to
Reprice an Option after the date of grant without shareholder approval.

 

(d)   VESTING. Unless otherwise provided in the applicable Award Agreement, to
the extent Options vest and become exercisable in increments, such Options shall
cease vesting as of the date of the Optionee's Disability or termination of such
Optionee's Active Status for reasons other than Retirement or death of a
Non-Employee Director, in which cases such Options shall immediately vest in
full.

 



 

 

 

(e)   EXERCISE. Any Option granted hereunder shall be exercisable at such times
and under such conditions as determined by the Committee at the time of grant,
and as are permissible under the terms of the Plan. An Option may not be
exercised for a fraction of a Share.

 

SECTION11.  GRANT, TERMS AND CONDITIONS OF STOCK AWARDS.

 

(a)   DESIGNATION. Restricted Stock or Restricted Stock Units may be granted
either alone, in addition to, or in tandem with other Awards granted under the
Plan. Restricted Stock or Restricted Stock Units may include a dividend
equivalent right, as permitted by Section 5. After the Committee determines that
it will offer Restricted Stock or Restricted Stock Units, it will advise the
Participant in writing or electronically, by means of an Award Agreement, of the
terms, conditions and restrictions, including vesting, if any, related to the
offer, including the number of Shares that the Participant shall be entitled to
receive or purchase, the price to be paid, if any, and, if applicable, the time
within which the Participant must accept the offer. The offer shall be accepted
by execution of an Award Agreement or as otherwise directed by the Committee.
Restricted Stock Units may be paid as permitted by Section 7(b). The term of
each award of Restricted Stock or Restricted Stock Units shall be at the
discretion of the Committee.

 

(b)   PERFORMANCE BASED STOCK AWARDS. The Committee may elect to grant
Restricted Stock and/or Restricted Stock Units that are subject to the
attainment of Performance Goals relating to Performance Criteria selected by the
Committee and specified at the time such Restricted Stock and/or Restricted
Stock Units are granted.

 

(c)   VESTING. Subject to the provisions of Section 9 of this Plan, unless the
Board or Committee determines otherwise, the Award Agreement shall provide for
the forfeiture of the non-vested Shares underlying Restricted Stock or
Restricted Stock Units upon the termination of a Participant’s Active Status for
reasons other than Retirement or death of a Non-Employee Director, in which case
such Awards shall immediately vest in full; provided, however, that in no case
shall any Award Agreement provide for the vesting of performance-based
Restricted Stock or performance-based Restricted Stock Units prior to the
expiration of one year following the applicable grant date. The Committee shall
be bound to administer Awards of Restricted Stock or Restricted Stock Units that
are not performance-based with a minimum vesting period of at least one year;
provided, however, the Board or Committee may authorize the grant of up to
62,500 shares, which represents five percent (5%) of the most recent increase in
the number of shares under the Plan approved by shareholders, with immediate
vesting to employees in connection with one-time, non-recurring events (as
determined by the Committee).

 

SECTION12.  GRANT, TERMS AND CONDITIONS OF SARS.

 

(a)   GRANTS. The Committee shall have the full power and authority, exercisable
in its sole discretion, to grant SARs to selected Participants. The terms of
SARs shall be at the discretion of the Committee. In no event shall the Board or
the Committee be permitted to Reprice a SAR after the date of grant without
shareholder approval.

 



 

 

 

(b)   STAND-ALONE SARS.

 

(i)         A Participant may be granted stand-alone stock appreciation rights
("Stand-Alone SARs") that are not tied to any underlying Option under Section 10
of the Plan. The Stand-Alone SAR shall cover a specified number of Shares and
shall be exercisable upon such terms and conditions as the Committee shall
establish. Upon exercise of the Stand-Alone SAR, the holder shall be entitled to
receive a distribution from the Company in an amount equal to the excess of (A)
the aggregate Fair Market Value (on the exercise date) of the Shares underlying
the exercised right over (B) the aggregate base price in effect for those
Shares.

 

(ii)        The number of Shares underlying each Stand-Alone SAR and the base
price in effect for those Shares shall be determined by the Committee at the
time the Stand-Alone SAR is granted. In no event, however, may the base price
per Share be less than the Fair Market Value per underlying Share on the grant
date.

 

(iii)        The distribution with respect to an exercised Stand-Alone SAR may
be made in Shares valued at Fair Market Value on the exercise date, in cash, or
partly in Shares and partly in cash, as the Committee shall deem appropriate.

 

(c)   EXERCISED SARS. The Shares issued in settlement of any SARs exercised
under this Section 12 shall not be available for subsequent issuance under the
Plan. In accordance with Section 4, Shares underlying any exercised SARs that
were not issued in settlement of the SAR shall become available for future
issuance under the Plan.

 

SECTION13.  GRANT, TERMS AND CONDITIONS OF PERFORMANCE COMPENSATION AWARDS.

 

(a)   GRANTS. The Committee shall have the full power and authority, exercisable
in its sole discretion, to grant Performance Compensation Awards in the form of
Performance Units or Performance Shares to Employees (including Officers) and
shall evidence such grant in an Award Agreement that is delivered to the
Participant setting forth the terms and conditions of the Award.

 

(b)   ELIGIBILITY. The Committee shall, in its sole discretion, designate within
the first 90 days of a Performance Period (or, if shorter, within the maximum
period allowed under Section 162(m) of the Code) which Participants will be
eligible to receive Performance Compensation Awards in respect of such
Performance Period; provided, however, that such 90 day restriction shall not
apply to Performance Compensation Awards initially granted subsequent to
December 31, 2017. However, designation of a Participant eligible to receive an
Award hereunder for a Performance Period shall not in any manner entitle the
Participant to receive payment in respect of any Performance Compensation Award
for such Performance Period. The determination as to whether or not such
Participant becomes entitled to payment in respect of any Performance
Compensation Award shall be decided solely in accordance with the provisions of
this Section 13. Moreover, designation of a Participant eligible to receive a
Performance Compensation Award hereunder for a particular Performance Period
shall not require designation of such Participant eligible to receive a
Performance Compensation Award hereunder in any subsequent Performance Period
and designation of one person as a Participant eligible to receive a Performance
Compensation Award hereunder shall not require designation of any other person
as a Participant eligible to receive a Performance Compensation Award hereunder
in such period or in any other period.

 



 

 

 

(c)   DISCRETION OF COMMITTEE WITH RESPECT TO PERFORMANCE COMPENSATION AWARDS.
With regard to a particular Performance Period, the Committee shall have full
discretion to select the length of such Performance Period, the type(s) of
Performance Compensation Awards to be issued, the Performance Criteria that will
be used to establish the Performance Goal(s), the kind(s) and/or level(s) of the
Performance Goals(s) that is (are) to apply, or any combination of the
foregoing, and the Performance Formula. Within the first 90 days of a
Performance Period (or, if shorter, within the maximum period allowed under
Section 162(m) of the Code), the Committee shall, with regard to the Performance
Compensation Awards to be issued for such Performance Period, exercise its
discretion with respect to each of the matters enumerated in the immediately
preceding sentence and record the same in writing; provided, however, that such
90 day restriction shall not apply to Performance Compensation Awards initially
granted subsequent to December 31, 2017..

 

(d)   MODIFICATION OF PERFORMANCE GOALS. The Committee is authorized at any time
during the first ninety (90) days of a Performance Period (or, if shorter,
within the maximum period allowed under Section 162(m) of the Code), or any time
thereafter (but only to the extent the exercise of such authority after such
90-day period (or such shorter period, if applicable) would not cause the
Performance Compensation Awards granted to any participant for the Performance
Period to fail to qualify as "qualified performance-based compensation" under
Section 162(m) of the Code), in its sole discretion, to adjust or modify the
calculation of a Performance Goal for such Performance Period to the extent
permitted under Section 162(m) of the Code (i) in the event of, or in
anticipation of, any unusual or extraordinary corporate item, transaction, event
or development affecting the Company (to the extent applicable to such
Performance Goal) or (ii) in recognition of, or in anticipation of, any other
unusual or nonrecurring events affecting the Company (to the extent applicable
to such Performance Goal), or the financial statements of the Company (to the
extent applicable to such Performance Goal), or of changes in applicable rules,
rulings, regulations or other requirements of any governmental body or
securities exchange, accounting principles, law or business conditions.
Notwithstanding anything to the contrary contained in this Section 13(d), the
foregoing ninety (90) day restriction shall not apply to Performance
Compensation Awards initially granted subsequent to December 31, 2017.

 

(e)   PAYMENT OF PERFORMANCE COMPENSATION AWARDS.

 

(i)        A Participant must be employed by the Company on the last day of a
Performance Period to be eligible for payment in respect of a Performance
Compensation Award for such Performance Period. Notwithstanding the foregoing,
in the discretion of the Committee, Performance Compensation Awards may be paid
to a Participant whose Active Status as an employee has terminated after the
beginning of the Performance Period for which a Performance Compensation Award
is made, or to the designee or estate of a Participant who died prior to the
last day of a Performance Period.

 



 

 

 

(ii)        A Participant shall be eligible to receive payments in respect of a
Performance Compensation Award only to the extent that (1) the Performance
Goal(s) for such period are achieved and certified by the Committee in
accordance with Section 13(e)(iii) and (2) the Performance Formula as applied
against such Performance Goal(s) determines that all or some portion of such
Participant's Performance Compensation Award has been earned for the Performance
Period.

 

(iii)        Following the completion of a Performance Period, the Committee
shall meet to review and certify in writing whether, and to what extent, the
Performance Goals for the Performance Period have been achieved and, if so, to
calculate and certify in writing that amount of the Performance Compensation
Awards earned for the period based upon the Performance Formula. The Committee
shall then determine the actual size of each Participant's Performance
Compensation Award for the Performance Period.

 

(iv)        [Intentionally omitted]

 

(v)        The Performance Compensation Awards granted for a Performance Period
shall be paid to Participants as soon as administratively possible following
completion of the certifications required by Section 13(e)(iii), unless the
Committee shall determine that any Performance Compensation Award shall be
deferred.

 

(vi)        In no event shall any discretionary authority granted to the
Committee by the Plan be used to (1) grant or provide payment in respect of
Performance Compensation Awards for a Performance Period if the Performance
Goals for such Performance Period have not been attained, or (2) increase a
Performance Compensation Award for any Participant at any time after the first
90 days of the Performance Period (or, if shorter, the maximum period allowed
under Section 162(m)); provided, however, that such 90 day restriction shall not
apply to Performance Compensation Awards initially granted subsequent to
December 31, 2017.

 

(vii)       With respect to Performance Compensation Awards initially granted
subsequent to December 31, 2017, the Committee may, in its discretion, either at
the time it grants a Performance Compensation Award or at any time thereafter,
provide for the positive or negative adjustment of the Performance Goals
applicable to a Performance Compensation Award granted to any Participant to
reflect such Participant’s individual performance in his or her position with
the Company or such other factors as the Committee may determine. If permitted
under a Participant’s Award Agreement, the Committee shall have the discretion,
on the basis of such criteria as may be established by the Committee, to reduce
some or all of the value of the Performance Compensation Award that would
otherwise be paid to the Participant upon its settlement notwithstanding the
attainment of any Performance Goal and the resulting value of the Performance
Compensation Award determined in accordance with the Performance Formula.

 



 

 

 

PART IV.


TERM OF PLAN AND SHAREHOLDER APPROVAL

 

SECTION 14.  TERM OF PLAN. The Plan shall continue in effect until (i) midnight
on June 30, 2028, or (ii) until terminated under Section 15 of the Plan or
extended by an amendment approved by the shareholders of the Company pursuant to
Section 15(a).

 

SECTION15.  AMENDMENT AND TERMINATION OF THE PLAN.

 

(a)   AMENDMENT AND TERMINATION. The Board or the Committee may amend or
terminate the Plan from time to time in such respects as the Board may deem
advisable (including, but not limited to amendments which the Board deems
appropriate to enhance the Company’s ability to claim deductions related to
stock option exercises); provided that to the extent required by the Code or the
rules of Nasdaq or the SEC, shareholder approval shall be required for any
amendment of the Plan. Subject to the foregoing, it is specifically intended
that the Board or Committee may amend the Plan without shareholder approval to
comply with legal, regulatory and listing requirements and to avoid
unanticipated consequences deemed by the Committee to be inconsistent with the
purpose of the Plan or any Award Agreement.

 

(b)   PARTICIPANTS IN FOREIGN COUNTRIES. The Committee shall have the authority
to adopt such modifications, procedures, and sub-plans as may be necessary or
desirable to comply with provisions of the laws of foreign countries in which
the Company or its Subsidiaries may operate to assure the viability of the
benefits from Awards granted to Participants performing services in such
countries and to meet the objectives of the Plan.

 

(c)   EFFECT OF AMENDMENT OR TERMINATION. Any amendment or termination of the
Plan shall not affect Awards already granted and such Awards shall remain in
full force and effect as if this Plan had not been amended or terminated, unless
mutually agreed otherwise between the Participant and the Committee, which
agreement must be in writing and signed by the Participant and the Company.

 

SECTION 16.  SHAREHOLDER APPROVAL. The effectiveness of the Plan, or any
amendment thereof requiring approval of the shareholders of the Company, is
subject to approval by the shareholders of the Company in accordance with
applicable Nasdaq rules.

 

 

 

 



 

 